Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
This office action is in response to an amendment filed 08/23/2022 in which claims 01-15 are pending ready for examination.
Allowable Subject Matter
Claims 01-15 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a method of characterizing the porosity of colloidal particles dispersed in a fluid medium in a sample, comprising:
dispersing within the sample a plurality of probe particles having known diameter and refractive index;
flowing the sample through an observation volume of a holographic microscope;
generating a first holographic image based upon holographic video microscopy of the sample within the observation volume at a first time;
analyzing the first holographic image for one or more regions of interest corresponding to a porous particle of interest;

normalizing the region of interest for a contribution of a wave created by interaction of light with the sample;
fitting the normalized region of interest to a light scattering theory; and
characterizing one or more properties of pores of the particle of interest by comparison of a refractive index based upon the light scattering theory with the known refractive index of the plurality of probe particles.
As for claim 6, none of the prior arts alone or in combination discloses a method of characterizing the porosity of colloidal particles dispersed in a fluid medium in a sample, comprising:
obtaining first sample data by:
flowing a first sample with a medium having a first refractive index and having a plurality of particles including a first particle type and a second particle type, through an observation volume of a holographic microscope, 
generating a first holographic image based upon holographic video microscopy of the first sample within the observation volume at a first time,
analyzing the first holographic image for first sample regions of interest corresponding to at least one of the first set of particles and at least one of the second set of particles, and
fitting the first sample regions of interest to a light scattering theory;
obtaining second sample data by:
flowing a second sample with a second medium with a different refractive index than the first medium, having a plurality of particles including the first particle type and the second particle type, through the observation volume of the holographic microscope,
generating a second holographic image based upon holographic video microscopy of the second sample within the observation volume at a second time,
analyzing the second holographic image for second sample regions of interest corresponding to at least one of the first set of particles and at least one of the second set of particles, and
fitting the second sample regions of interest to the light scattering theory; and
determining one or more properties of pores of at least one of the first particle type and the second particle type.
As for claim 12, none of the prior arts alone or in combination discloses a method of analyzing a sample comprising:
dispersing a first group of target particles in a first medium with first probe particles;
performing a first holographic characterization of a first target particle of the first group of target particles, 
determining a first refractive index for a first effective sphere encompassing the first target particle;
dispersing a second group of the target particles in a second medium with second probe particles;
performing a second holographic characterization of a second target particle of the second group of the target particles;
determining a second refractive index for a second effective sphere encompassing the second target particle; and
characterizing one or more properties of the target particles based on a comparison of the first refractive index and the second refractive index.
The closest prior art, Ruffner et al (US 2018/0252628 A1) discloses measuring impurities within a sample are detected by use of holographic video microscopy. Ruffner does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1, 6, and 12; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 2-5, 7-11, and 13-15 are allowed due to their dependency of claims 1, 6, and 12 respectively.
Response to Arguments
Applicant’s argument, see amendments, filed 08/23/2022, with respect to claims 01-15 they have been fully considered and are persuasive.  The 35 USC § 101, 112, and 103 rejections of claims 01-05 and 12-15 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886